Citation Nr: 0522123	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  98-17 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for an anxiety disorder, formally characterized as a 
psychosicological gastrointestinal (GI) reaction.

2.  Entitlement to an increased (compensable) rating for a 
duodenal ulcer.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1954.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision issued by the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied the 
benefits sought.

In January 2000 and December 2002, the Board remanded the 
case back to the RO for additional development.  The case is 
now before the Board for further appellate consideration.

The issue of an increased rating for an anxiety disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  There is no competent medical evidence of a duodenal 
ulcer. 


CONCLUSION OF LAW

The schedular criteria for a compensable rating for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West  2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his 
increased rating claim for duodenal ulcer.  The veteran was 
afforded the opportunity to provide lay or medical evidence, 
which might support his claim.  In compliance with the 
Board's previous remands, VA associated with the claims file 
records obtained from the Social Security Administration 
(SSA) and private and VA medical facilities.  Various 
statements from the veteran also have been associated with 
the claims file.  In addition, in July 2002 and April 2004, 
the veteran was afforded VA examinations.  His claim was 
readjudicated and supplemental statements of the case (SSOCs) 
were issued by VA in August 2002 and October 2004.  In VCAA 
and various duty to assist letters, two Board remands, a 
statement of the case (SOC), three SSOCs, and their cover 
letters VA notified the veteran of what information it had 
received and what information he needed to provide in support 
of his claim, and described what was needed to establish a 
compensable rating for duodenal ulcer.  Given the foregoing, 
the Board finds that VA has substantially complied with the 
Board's January 2000 and December 2002 remands with regard to 
the issue discussed in this decision.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

The Board also finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  This appeal 
stems from a rating decision, which was issued three years 
before the VCAA was enacted.  Even so, by various notice 
letters, in conjunction with two Board remands, an SOC, three 
SSOCs, and their cover letters, VA has fully complied with 
the VCAA notice provisions.  The Board acknowledges that the 
July 2003 VCAA letter did not precede the initial RO 
adjudication, see Pelegrini v. Principi, 18 Vet. App. 112, 
118-20 (2004), but that letter and the SOC and SSOCs provided 
the appellant with ample opportunity to respond before the 
case was forwarded back to the Board for appellate 
consideration.  Under these circumstances, the Board 
concludes that VA's actions afforded the appellant "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA" and thus "essentially 
cured the error in the timing of the notice."  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 123-29 (2005).  Therefore, 
the Board finds that "the error did not affect the essential 
fairness of the adjudication," in light of the content-
complying notice that VA provided prior to the 
recertification of the appeal to the Board, including the 
2003 VCAA letter and an October 2004 SSOC, which informed the 
appellant that his claim would remain denied and provided him 
with additional opportunities to present argument and 
evidence, after he received the content-complying notice.  
Id. (holding timing-of-notice error not prejudicial where 
fairness of adjudication was unaffected because appellant was 
able to participate effectively in processing of claim); see 
also 38 U.S.C.A. § 7261(b)(2); see Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  The Board also observes that there was no 
evidence of active duodenal ulcer disease upon VA 
examination.  As such, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard, 4 Vet. App. at 393.

Analysis

The veteran contends that the disability rating assigned for 
his service-connected duodenal ulcer should be increased to 
reflect more accurately the severity of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Here, in the case of a rebuilt claims file, the Board 
is hampered in its efforts to review the entire history.  

The record indicates that on September 1, 1954, the veteran 
was rated noncompensable for chronic gastritis and that 
later, in December 1969, his chronic gastritis was 
characterized as a psychosicological gastrointestinal (GI) 
reaction.  In September 1970, a 30 percent rating was 
assigned for the veteran's psychosicological GI reaction.  In 
May 1972, the rating board determined that the veteran's 
severe schizophrenia, undifferentiated, was a maturation of 
his psychosicological GI reaction and assigned a 50 percent 
rating.  In March 1972, the RO continued a 30 percent rating 
for the veteran's service-connected GI condition.  

The only RO decision in the claims file is the September 1997 
rating decision, which is the subject of this appeal.  That 
rating decision does not indicate whether the veteran is 
still service-connected for a separate GI condition in 
addition to the duodenal ulcer, which is on appeal.  For the 
purposes of this decision, the Board has assumed that 
veteran's ulcer disability is separate from any other 
service-connected GI reaction condition.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In July 1996, the veteran filed his request for an increase.  
The veteran's ulcer disability is evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7305 for rating duodenal ulcers.  
Under this diagnostic code, a rating of 10 percent requires 
evidence of a mild ulcer with recurring symptoms once or 
twice a year; while a 20 percent evaluation requires evidence 
of recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  The evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year to warrant a 40 percent evaluation.  A maximum 
60 percent evaluation is assigned when the evidence shows a 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2004).

The SSA information includes records from the Hospital de la 
Concepcion, showing that on physical examination the 
veteran's abdomen was flaccid with no hypersensibility or 
visceromegalia and giving a diagnosis of schizophrenic 
reaction.  

At an August 1997 VA stomach examination, the veteran 
reported that since 1953, when he was in Korea, he began to 
have heartburn, epigastric burning pain, and a bloated 
feeling.  His symptoms worsened on an empty stomach.  He was 
mostly seen by physician aides and given Maalox and other 
antacids.  In 1954, the veteran was followed in the Mayaguez 
clinic, where he stated he was told he had a duodenal ulcer, 
but he could not recall if he had had an upper GI barium 
study.  Later, a GI study performed at the San Juan VA 
Medical Center allegedly showed a duodenal ulcer.  Since 
then, the veteran had been using various antacid medication.  
In the past 1 1/2 years, he has been using H2 blockers, 
Tagamet, Mylanta and Gaviscon.  The veteran had a history of 
poor appetite, but his weight has been stable.  He complained 
of heartburn and bloating most of the time and frequent 
constipation.  There was no history of recent upper GI 
bleeding.  On examination, he weighed 170 pounds.  His 
abdomen was soft, depressible with no palpable masses or 
hepatosplenomegaly.  Peristalsis and stools were normal.  He 
was not anemic.  There was no evidence of recurrent 
hematemesis, melena, or periodic vomiting.  Almost daily, he 
complained of pain in the epigastrium.  An 1997 upper GI 
series was normal.  The diagnosis was duodenal ulcer disease, 
by history.

From 1988 through October 1998, VA records show complaints of 
abdominal pain/tenderness, acidity and constipation with 
diagnoses of gastritis and peptic ulcer disease in 1997 and 
1998.  With the last diagnosis of peptic ulcer disease in May 
1997.  A September 1997 upper GI was normal.  An August 1998 
upper endoscopy revealed a hiatal hernia with esophagitis, 
Grade I.  The diagnoses were duodenal ulcer disease, by 
25/07, and gastroesophageal reflux (GERD).  The August 1997 
VA examiner added that there was no evidence of duodenal 
ulcer reactivation by upper GI series but that the veteran 
claimed gastric symptomatology which had some mild to 
moderate degree of functional impairment. 

A prior history of peptic ulcer and GERD is shown in VA 
records.  In February 2000, the veteran was treated for 
gastritis and constipation.  A March 2000 VA abdominal 
sonogram was normal.  Even so, the next month the veteran was 
treated for complaints of abdominal pain.  During 2001 he was 
treated for complaints of gastric discomfort in January, 
constipation in March, and gastric acidity, constipation, and 
GERD in July 2001.  An October 2001 record reflects an 
assessment including peptic disease and GERD.  In February, 
June and November 2002, the veteran was treated for irritable 
bowel syndrome (IBS) with constipation and GERD.

A July 2002 VA examination report reflects that the veteran 
had a history of duodenal ulcer disease, GERD, chronic low 
back pain, hypertension, and a psychiatric condition.  He was 
treated at the Mayaguez VA outpatient clinic.  Between 1997 
and 1998, the veteran was seen at the Mayaguez emergency room 
(ER) for complaints of stomach pain and gastric acidity.  
Electronic VA treatment notes from May 2000 through July 2002 
also were reviewed by the examiner.  In February 2002, the 
veteran again complained of abdominal discomfort.  He claimed 
that, since 1953, his gastric symptoms consisted of a 
fullness sensation and heartburn associated with gastric 
acidity, that worsened on an empty stomach and at night.  He 
complained also of anorexia.  The veteran indicated that his 
symptoms occurred three or four times per month.  He stated 
that he did not eat red meats or fried food in order to avoid 
gastric symptoms.  The veteran denied weight loss, vomiting, 
hematemesis, melena, or diarrhea, but complained of nauseas 
early in the morning two or three time per month and chronic 
constipation.  There were no changes in his bowel movements.  
In April 2000, he had been treated and discharged at the ER 
of the Bella Vista Hospital for complaints of gastric pain 
with a diagnosis of gastritis.  On examination of the 
stomach, there was normal peristalsis and nondepressible with 
tenderness to palpation in epigastric area.  There were no 
signs of anemia.  A July 2002 upper GI series revealed GERD 
without evidence of recurrent duodenal ulcer.  

A March 2003 unsigned statement reflects that the veteran was 
treated at a private hospital due to sudden and severe 
abdominal pain with vomiting times three.  In late May 2003, 
the veteran was seen at the VA clinic for abdominal 
discomfort for the previous two weeks.  Tenderness to 
palpation of the epigastric area was noted on examination.  
The impression was gastritis and abdominal discomfort.  He 
was prescribed a low irritant diet and Zantac.  In early June 
2003, the veteran again complained of reflux, nausea, 
epigastric discomfort, and one episode of vomiting.  On 
examination bowel sounds were present and adequate.  His 
abdomen was soft and depressible with no viceromegally.  
Epigastric discomfort on evaluation.  The impression was 
possible gastritis and poor compliance with medications.  He 
was given Zantac.  Three weeks later, the veteran complained 
of pain episodes in epigastric area of one week duration with 
some response to antacids.  He also reported black stools 
with the last three episodes the day before his visit.  But 
he denied blood in his vomit or bright red stools.  His pain 
was 1 on a scale of 1 to 10.  

An April 2004 VA stomach examination reflects that the 
veteran had an upper endoscopy in January 2003, which 
revealed changes compatible with duodenitis.  His stomach and 
esophagus were normal.  The veteran complained of persistent 
epigastric pain associated with acidity, a fullness 
sensation, nausea, and reflux of acid content daily, which 
was worse after meals especially after spicy or fried food or 
citric juices.  Symptoms were relieved partially with 
medications.  He denied hematemesis, melena, diarrhea, weight 
loss, vomiting, or changes in bowel habits, but complained of 
chronic constipation.  There were no signs of anemia.  He was 
diagnosed with duodenitis.  The examiner added that there was 
no evidence of active duodenal ulcer disease and gave the 
same opinion regarding functional impairment as he had at the 
July 2002 examination.

There was no evidence of a duodenal ulcer on the 1997, 2002 
or 2004 VA examinations.  Although some of the treatment 
records show diagnoses of peptic ulcer disease with the last 
diagnosis of that disease in May 1997, except of a single 
diagnosis in October 2001, there has been no findings of an 
active duodenal ulcer during the pendency of this appeal.  A 
September 1997 upper GI was normal.  The most recent VA 
examinations performed in connection with this claim also 
showed no findings of a duodenal ulcer.  As such, there are 
no disability findings reflecting a mild ulcer with recurring 
symptoms as required for a compensable rating.  A compensable 
rating is not warranted.

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2004) is 
not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's duodenal ulcer 
disability is asymptomatic and as such does not present such 
an exceptional or unusual disability picture, such as 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  The degree to which the veteran's 
ulcer disability impairs him industrially has been adequately 
contemplated in the assigned noncompensable schedular 
evaluation (see 38 C.F.R. §§ 3.321(a), 4.1), and referral of 
the case for consideration of an extraschedular evaluation is 
not warranted.


ORDER

A compensable rating for duodenal ulcer is denied.


REMAND

As noted in the December 2002 remand and above, the claims 
file has been rebuilt.  The Board notes that the veteran has 
been diagnosed with gastritis, GERD, and duodenitis.  It is 
unclear from the September 1997 rating decision whether the 
veteran has another service-connected GI disability in 
addition to duodenal ulcer.  Nor does that rating decision 
indicate when the veteran's psychiatric disability was 
recharacterized as an anxiety disorder and whether the 50 
percent rating for his psychiatric disorder was reduced 
between May 1972 and now or whether it has remained unchanged 
for more than 20 years and is now protected under the 
provisions of 38 C.F.R. § 3.951(b) (2004).  In order to 
assist the Board in its appellate review, the RO needs to 
clarify, in a complete rating decision, the various 
disabilities for which the veteran has been service-connected 
and for which service connection has been denied and the 
ratings and effective dates of any rating increases and 
decreases over time.  The RO can at times recreate a 
veteran's disability history through a review of its 
electronic payment records or by asking the veteran to supply 
copies of any documentation he may have in his possession.  

The Board also observed in the previous remand that during 
the pendency of this appeal, the criteria for diagnosing and 
evaluating psychiatric disorders were changed.  See 61 Fed. 
Reg. 52,695, 52,695-52,702 (Nov. 7, 1996) (presently codified 
at 38 C.F.R. §§ 4.125-4.130 (2004)) (hereafter referred to as 
"current" regulations).  Therefore, VA is required to analyze 
the veteran's increased rating claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.  For example, the Board notes that Diagnostic Code 
9502 for psychological factors affecting a GI condition was 
eliminated and all codes were conformed to a single set of 
rating criteria, regardless of the diagnosis.  See 38 C.F.R. 
§ 4.130 (2004).  Further, § 4.126 was substantially modified 
to provide that when a single disability was diagnosed both 
as a physical condition and as a mental disorder, it should 
be evaluated using a diagnostic code which represented the 
dominant (more disabling) aspect of the condition.  See 38 
C.F.R. § 4.126(d) (2001).  The Board's January 2000 remand 
instructed the RO, after completion of additional 
development, to readjudicate the issues on appeal, and to 
consider all applicable legal provisions.  Neither of the 
three SSOCs nor the earlier October 1998 statement of the 
case include a discussion of the old rating criteria for 
psychiatric disorders.  Once any additional development has 
been accomplished the RO should issue an SSOC, which includes 
a discussion of the veteran's psychiatric disability under 
both the old and current criteria.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
under the holding in Stegall, this case must be remanded 
again to ensure full compliance with the Board's previous 
remands, in particular, instruction paragraphs 3 and 4 of the 
December 2002 remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The VA should make another attempt to 
rebuild the claims file prior to 1997 and 
document its efforts.  Thereafter, VA 
should issue a complete rating decision 
clarifying the various disabilities for 
which the veteran has been service-
connected and for which service 
connection has been denied and the 
ratings and effective dates of any rating 
increases and decreases over time.

2.  After the action requested above has 
been completed, as well as any other 
action deemed necessary, VA should review 
the record and readjudicate the remaining 
issue on appeal.  If any benefit sought, 
for which a timely notice of disagreement 
was filed, is not granted to the 
veteran's satisfaction, VA should issue a 
supplemental statement of the case, which 
includes an enumeration and discussion of 
the psychiatric rating criteria in effect 
prior to November 7, 1996.  The RO should 
afford the veteran the requisite period 
of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by VA.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


